ATTORNEY GRIEVANCE COMMISSION                                   IN THE
OF MARYLAND                                                     COURT OF APPEALS
                                                                OF MARYLAND
                  Petitioner

                                                                Misc, AG Docket

JUDE CHUKWUMA EZEALA                                                  102
                                                                No.

                                                                September Term 2016
                  Respondent

**********************************************************************
                                                ORDER

           This matter having come before the Court upon the filing of a Joint Petition for Indefinite

Suspension by Consent, it is this       21st      day of       March            ,20l7,

           ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby

GRANTED; and it is further.

           ORDERED, that the Respondent, Jude Chukwuma Ezeala, is hereby indefinitely

suspended from the practice of law in the State of Maryland for engaging in professional

misconduct involving violations of the former Maryland Lawyers' Rules of Professional Conduct

1.1, 1.2, 1.3, 1.4, 1.5, 1.15(a) and (c), 1.16(d), 5.3(a),(b), and (c), and 8.4(a) and (d); and it is

further,

           ORDERED, that the Clerk of this Court shall remove the name of Jude Chukwuma Ezeala

from the register of attorneys in the Court and certify that fact to the trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in

   ordance with Maryland Rules 19-736(d) and 19-761(6).



                                                         /s/ Clayton Greene Jr.
                                                        Senior Judge


                                                                                                    7